DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-09-2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-16, filed 03-07-2022, with respect to the rejection(s) of claim(s) 1-4 and 9 under 35 USC 112(a) and of claim(s) 10-11, 13-14, and 21-22 under 35 USC 103 have been fully considered and are persuasive in view of the instant amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-4 and 9 under 35 USC 103 in view of Dockerty ‘675 (US 3,410,675) and Klein ‘385 (US 2015/0307385 A1).

Claim Interpretation
The term “heating element” in the claims will not be interpreted under 35 USC 112(f) because it is a well-understood term of art.  This term will be given its broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dockerty ‘675 (US 3,410,675) in view of Klein ‘385 (US 2015/0307385 A1).
Regarding claim 1, Dockerty ‘675 teaches a heating apparatus for glass tubing manufacturing (column 1, lines 12-15) comprising:
a bowl (bowl areas 12 and 71 and down to orifice ring 55) configured to receive molten glass (molten glass 6; claims), the bowl having a bowl height (Figs. 1-2) and comprising:
a tub portion configured to hold the molten glass (any or all of 12, 71, and 59, Fig. 2)
a bowl well extending beneath the tub portion (any or all of 71, 59, and 53 that are below the corresponding tub portion, Fig. 2)
an orifice at a distal end of the bowl well, the distal end being distal to the tub portion (bottom opening of 71, 59, or 53)
a plurality of heating elements disposed at the bowl (73, 63, 61, 59, 53; column 3, lines 39-59), the plurality of heating elements comprising:
a first heating element disposed at a first vertical location along the bowl height (one of 73, 63, 61, 59, 53; Fig. 2)
a second heating element disposed at a second vertical location along the bowl height, wherein the first vertical location is vertically spaced apart from the second vertical location (another of 73, 63, 61, 59, 53; Fig. 2)
a first sensor and a second sensor (column 3, lines 54-56)
a controller communicatively coupled with the first sensor and the second sensor and configured to control the plurality of heating elements based on the sensor measurements (column 3, lines 54-56).
Dockerty ‘675 does not explicitly describe that these sensors are temperature sensors, that the controller is configured to employ a proportional integral derivative control algorithm to control the heating elements based on first and second sensed temperatures, and the controller independently controlling the first and second heating elements.
However, Dockerty ‘675 describes that in other portions of the apparatus, for each of a plurality of separate sections, temperature is sensed with sensors (i.e., temperature sensors), heated, and controlled, in order to maintain a desired temperature profile of the molten glass throughout the apparatus (column 2, lines 54-62; column 2, line 71-column 3, line 3; Fig. 1).  Thus Dockerty ‘675 suggests utilizing temperature sensors at different vertical locations of each section that independently sense temperature as a basis for independently controlling heating elements of the corresponding sections.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dockerty ‘675 by positioning temperature sensors for controlling temperature in different sections of the bowl height at the corresponding vertical locations along the bowl height, and by independently controlling the heating elements based on the sensed temperatures of the corresponding temperature sensors in that section of the bowl height, for the benefit of maintaining a desired temperature profile of the molten glass throughout the apparatus, as suggested by Dockerty ‘675.
In analogous art of a heating apparatus for a bowl for glass manufacturing through a distal orifice, Klein ‘385 suggests providing a temperature sensor (128) and a controller communicatively coupled with the temperature sensor, and configured to employ a proportional integral derivative control algorithm to control a heating element (129) based on a sensed temperature of the temperature sensor (¶ [0061]; Figs. 1c, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dockerty ‘675 by utilizing a controller configured to employ a proportional integral derivative control algorithm, as suggested by Klein ‘385, to control the plurality of heating elements based on the first sensed temperature and the second sensed temperature as a substitution of control algorithms for controlling heating elements based on sensed temperatures in a molten glass heating apparatus.
Regarding claim 2, Dockerty ‘675 further teaches the bowl well has a bowl well height (height of 71, or 71 and 59, or 59 and 53, or 71 and 59 and 53; Fig. 2), wherein the first heating element and the second heating element are located along the bowl well height (any two of 63, 61, 59, 53; Fig. 2). 
Regarding claim 3, Dockerty ‘675 further teaches the tub portion has a tub portion height (height of any or all of 12, 71, and 59; Fig. 2) and the bowl well has a bowl well height (height of any or all of 71, 59, and 53, which is below the corresponding tub portion height; Fig. 2), wherein the first heating element is located along the tub portion height (one of 73, 63, 61, 59; Fig. 2) and the second heating element is located along the bowl well height (another of 63, 61, 59, 53; Fig. 2).
Regarding claim 4, Dockerty ‘675 further teaches the tub portion has a tub portion height (height of 12 and 71, or 71, or 71 and 59, or 12 and 71 and 59; Fig. 2), wherein the first heating element and the second heating element are located along the tub portion height (any two of 73, 63, 61, 59; Fig. 2).
Regarding claim 9, Dockerty ‘675 further teaches:
a bell disposed below the bowl well (bell 93, Fig. 2 - wherein the bowl well may be defined as a portion above bell 93)
a fluid supply channel fluidly coupled to an internal chamber of the bell to deliver a supply of pressurized fluid to an internal chamber of the bell (internal mandrel portion 95, Fig. 2; column 4, lines 16-23).

Allowable Subject Matter
Claims 10-11, 13-14, and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Dockerty ‘675.  The prior art does not fairly teach or suggest the combination of features of claim 10, including the arrangement of temperature sensors and heating elements and the controller configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741